Mason, J.,
delivered the opinion of this court.
The learned judge who decided this case in the court below has displayed his usual ability and research in the opinion which he has delivered.
*365A majority of this court arc of opinion, that the principles announced by the judge as governing the case are correct; and they also concur in the application which he has made of them to the several questions presented in the record.
Believing the decree to be right the court affirm it, and for the reasons assigned by the learned judge in his opinion.

Decree affirmed with costs.